Citation Nr: 1313826	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  08-27 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 

2.  Entitlement to service connection for obstructive sleep apnea (OSA), claimed as a sleep disorder.  

3.  Entitlement to service connection for a traumatic brain injury (TBI).  

4.  Entitlement to an increased disability evaluation for degenerative disc disease of the lumbar spine, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and E. M. 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is also the appellant, served on active duty for training from June 1985 to October 1985, and on active duty from August 2004 to September 2005, with service in the Southwest Asia theater of operations from September 2004 to August 2005.  The Veteran also has service with the Tennessee Army National Guard until his retirement in December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Nashville, Tennessee. 

In a March 2008 rating determination, the RO, in pertinent part, denied service connection for GERD and OSA, claimed as a sleep disorder.  

In March 2009, the RO denied service connection for a TBI.  

In May 2010, the RO denied an increased disability evaluation for the Veteran's degenerative disc disease of the lumbar spine.  

As to the issues of service connection for GERD and OSA, the Board remanded these matters in February 2012 for further development, to include a VA examination.  

In May 2012, the Veteran appeared at a videoconference before the undersigned Veterans Law Judge and gave testimony with regard to the issues of service connection for a TBI and an increased disability evaluation for degenerative disc disease.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As it relates to the claim of service connection for a TBI, the Board notes that the Veteran has testified as to having sustained a TBI as a result of explosions going off in close proximity to him while in service.  VA treatment records associated with the claims folder make reference to both post-concussion syndrome and TBI.  Moreover, the Veteran has submitted several private treatment records which contain diagnoses of TBI.  The Veteran has also submitted several lay statements in support of his claim, including a statement from a fellow soldier indicating that both he and the Veteran were in close proximity to mortar blasts.  

To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of any current TBI and its relationship, if any, to his period of service.  VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).

As it relates to the claim for an increased disability evaluation for degenerative disc disease of the lumbar spine, the Board notes that at the time of his May 2012 hearing, the Veteran testified that the symptoms associated with his degenerative disc disease of the lumbar spine had worsened in severity from the time of his last comprehensive VA examination.  The Veteran's wife also testified that his back condition had become progressively worse.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  The veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  As such, an additional VA examination is warranted.

As it relates to the claims of service connection for OSA and GERD, the Board notes that in conjunction with these claims, the Board remanded them for further development in February 2012.  As part of the development, the Veteran was to be afforded VA examinations concerning the etiology of any gastrointestinal disorder and sleep disorder and their relationship, if any, to the Veteran's period of active duty for training and/or active duty.  

If the claim continued to remain denied, the AMC/RO was to issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  

The Board notes that the Veteran's representative, in his November 2012 written argument, referenced these issues and made reference to VA examinations conducted in March 2012 and stated that the opinions obtained with regard to these disorders indicated that they were as likely as not incurred or caused by a claimed inservice injury, event, or illness.  The representative also noted that following certification of appeal to the Board, the Veteran submitted an additional 615 pages of treatment records from the Memphis VA Medical Center and the examinations conducted at the Nashville Tennessee Valley Health Care System.  

As it relates to the March 2012 opinions referenced by the representative, the Board does not find that these opinions are currently of record.  In addition, the 615 pages of records to which the representative makes reference to are also not of record.  

Finally, and most importantly, there is no indication in the record that additional adjudication was performed, to include the issuance of a supplemental statement of the case if the claim remained denied, which was required as part of the February 2012 Board remand.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  As the Board's request does not appear to have been complied with, there is no other alternative but to remand this matter.

Accordingly, the case is REMANDED for the following action:

1.  As to the issues of service connection for GERD and OSA, determine if the Veteran was afforded VA examinations in March 2012 relating to the nature and etiology of these disorders are their relationship, if any, to his period of service.  If so, obtain copies of those examination reports and associate them with the record.  If the VA examination reports are not of record or if the examinations were not performed, request that the Veteran be afforded the examinations that were requested as part of the February 2012 remand and that the examiners provide the detailed opinions and response requests set forth in the February 2012 remand. 

Also request that the Veteran and/or his representative identify whether the 615 pages of treatment records to which the representative refers to in his November 2012 written presentation were hard copy treatment records submitted by the Veteran or were records which are part of Virtual VA.  If the records were submitted by the Veteran request that he resubmit those records, or, if the records are no longer in his possession, request that he identify the facilities where he received treatment and the dates of treatment so that an attempt can be made to obtain these records.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current TBI and/or residuals thereof.  All tests and studies deemed necessary by the examiner should be performed and all findings should be reported in detail.  Based on a review of the claims file and any other pertinent records, and the clinical findings of the examination, the examiner is requested to provide an opinion as to whether the Veteran currently has a TBI and/or residuals thereof.  If so, is it at least as likely as not (50 percent probability or greater) that any current TBI and/or residuals thereof, is related to the Veteran's period of active duty for training from June 1985 to October 1985, or active duty from August 2004 to September 2005, with service in the Southwest Asia theater of operations from September 2004 to August 2005.  Complete detailed rationale should be provided for all provided opinions and conclusions.

3.  The Veteran should be scheduled for a VA examination to determine the symptoms and severity of his service-connected degenerative disc disease of the lumbar spine.  The Veteran's claims file must be made available to the examiner and the examiner is requested to review the entire claims file in conjunction with the examination and note such review.  All tests and studies deemed necessary by the examiner must be performed.  The examiner must report the range of motion of the thoracolumbar spine in degrees and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examiner should also report if there is evidence of ankylosis.  The examiner is further requested to describe the frequency and length of any incapacitating episodes, defined by the rating criteria as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician, in the past year.  The examiner must note any nerves affected by paralysis, partial paralysis, neuralgia, or neuritis, and, for affected nerves, express an opinion as to the severity of such symptoms in terms of being slight, moderate, moderately severe, severe, or complete.  If there is no nerve involvement, the examiner must so state.  Complete detailed rationale must be given for all opinions and conclusions expressed.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claims on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


